Title: January 1st. 1783.
From: Adams, John Quincy
To: 


       We found here Mr. Schiebe a gentleman who left Stockholm about a week before us.
       Norrkiöping is distant from Stockholm eighteen swedish miles or 120. English. Its situation is exceeding fine, at present every thing is covered with Snow; but it is in the midst of a plain which is bordered all round at about 6. or 8 English Miles from the town by high mountains from which you at first discover the city and in summer it seems to be in the midst of a large garden.
       After having dined I went to the coffee house, and found there Mr. Charles Bernard Wadström a gentleman whom I knew in Stockholm and whom I owed a great many obligations during my stay there; he presented me to all his family which was assembled together at one of his brother’s, where I stay’d and supped.
      